DETAILED ACTION
	Applicants’ Amendment and Response, filed 7/16/2021 have been entered.  Claims 2, 7, 8, 13 and 24 have been cancelled; claims 1, 9, 10, and 14 are amended; claims 1, 5, 6, 9-12, 14-16 are pending and under current examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 7/16/2021 has been considered.

Election/Restrictions
Applicant’s election of Group I (claims 1, 2, 5-16 and 24) in the reply filed on 1/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants have cancelled claims to other groups.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Withdrawn Rejections
The rejection of claims 7 and 11 under 35 U.S.C. 103 as being unpatentable over US 8,870,954 82, Lynch et al., published October 28, 2014, IDS, when taken with et al., Gene Therapy, 14: 1039-1044, 2007, as applied to claims 1, 2, 5, 6, 8, 10, 13-16 and 24 above, and further in view of Feichtinger et al., Human Gene Therapy Methods, 25: 57-71, 2014, IDS is withdrawn in view of Applicants’ amendments and cancellation of the claims.

Response to Arguments
Applicants argue that Lynch et al., as noted by the examiner teaches the treatment of tendon or ligament injury and utilizes a matrix and PDGF. However, Betz et al. teaches treatment of osseous defects; that is, bone injuries, and makes no mention of bone-ligament or bone-tendon interfaces. While Lynch et al. mentions a laundry list of agents, which included BMPs that can be additionally added, and Betz et al. teaches the utilization of BMP-2 for bone defects, there is no teaching or suggesting in Lynch et al. and Betz et al., or anything identified by the Examiner, that would suggest that bone-ligament or bone-tendon interfaces can be treated in the same way as bone defects. That is, there is no teaching or suggestion that BMP or BMP-2 specifically can promote osseointegration at the bone-ligament or bone-tendon interfaces. See p. 5 of the Response.
These arguments have been considered but are not persuasive.  In particular, Lynch teaches that the administration with PDGF can additionally include other proteins (or nucleic acids encoding said proteins), including BMPS, which are osteostimulatory (col. 19, line 27 and 58).  Thus, Lynch clearly teaches that one could administer BMPs to the injured tissue site, as required by newly amended claim 1.  Lynch provides the skilled artisan with teachings that one could administer PDGF and BMP encoding nucleic acids to treat a tendon or ligament injury.  Furthermore, contrary to Applicants’ arguments, Lynch teaches that their methods are used for, “[A]ttaching or reattaching a tendon or a ligament into/to a bone and for strengthening of tendon or ligament attachment to bone. The methods for attachment may comprise tendon or ligament integration or reintegration with bone at an interface between a tendon and a bone and a ligament and a bone.”  See col. 22-23, 
Furthermore, Applicants argue that similar to Ex parte Gleave, Applicant respectfully submits that there has not been any explanation as to how the cited references would teach that BMPs and specifically BMP-2 can be interchangeable with PDGF to promote osseointegration at the bone-ligament or bone-tendon interfaces.  See p. 5 of the Response.
	These arguments are not persuasive.  The rejection of record does not state that one would exchange PDGF to promote osseointegration at the bone-ligament or bone-tendon interfaces; rather, that one could inject BMP-2 in conjunction with PDGF, a combination suggested by Lynch.   
Additionally, Applicant respectfully submits that the results are not predictable and there would not have been a reasonable expectation of success. As discussed above, there is no teaching or suggestion in the cited art or otherwise noted by the Examiner that BMPs or BMP-2 would be interchangeable with PDGF. Indeed, it would not have been predictable that BMPs or BMP-2 would promote osseointegration between the tendon and bone, or the ligament and bone.  Furthermore, the alleged inherent feature of stem cell recruitment was not known. Thus, there would not be any recognition to wait about 10-14 days until the MSCs have been recruited to the site to then administer the BMPs by way of administering “about 10-14 days after administering the agent comprising the collagen scaffold, a composition comprising microbubbles and one or more vectors encoding one or more bone morphogenic proteins (BMPs) at the injured tissue site, and thereafter applying ultrasound to the injured tissue site wherein the recruited mesenchymal stem cells at the injured tissue site are transfected with the one or more vectors encoding the one or more BMPs and express the one or more BMPs” in order to promote osseointegration.  See p. 5 of the Response.
These arguments have been considered but are not persuasive.  In response to applicant's argument that there would not be any recognition to wait about 10-14 days until the MSCs have been recruited to the site, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In the instant case, Betz teaches that delaying administration of the vector encoding BMP-2 may enhance better healing than other time points because it may allow a stable hematoma to form and allow osteoprogenitor cells to migrate to the site.  Note that the as-filed disclosure teaches that osteoprogenitor cells are mainly MSCs (p. 9, line 3), thus, Betz’s teachings to delay administration of the BMP-2 vector would allow for MSCs to be recruited to the site.
Applicants provide arguments regarding the other §103 rejections based upon the arguments presented over Lynch and Betz, which have been addressed above.  The rejections have been modified, necessitated by Applicants’ amendments to the claims.

Claim Rejections - 35 USC § 103 – Necessitated by Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  This is a new grounds of rejection necessitated by Applicants’ amendment to the claims.
Claims 1, 5, 6, 10, 11 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,870,954 82, Lynch et al., published October 28, 2014, IDS when taken with Betz et al., Gene Therapy, 14: 1039-1044, 2007 and Feichtinger et al., Human Gene Therapy Methods, 25: 57-71, 2014, IDS.  This is a new grounds of rejection necessitated by Applicants’ amendment to the claims.
	Regarding claim 1, Lynch teaches methods for treating a tendon injury or a ligament injury an individual comprising administering to an affected site of the injury of the individual an effective amount of a composition comprising: a biocompatible matrix and platelet-derived growth factor (PDGF) at an interface between the tendon and the bone, (col. 3, lines 15+).  Lynch teaches that the biocompatible matrix comprises collagen (col. 4, lines 54+).  Lynch teaches that the PDGF can comprise other proteins, including BMPS, which are osteostimulatory (col. 19, line 27 and 58).  Lynch teaches that biological agents can also be incorporated, including nucleic acids encoding genes (col. 19, lines 35-37).  Lynch teaches that their methods can be used for attaching or reattaching a tendon or a ligament into/to a bone and for strengthening of tendon or ligament attachment to bone. The methods for attachment may comprise tendon or ligament integration or reintegration with bone at an interface between a tendon and a bone and a ligament and a bone.  See col. 22-23, bridging ¶.
	Regarding claim 5, Lynch teaches that the solution can be injected into a bone tunnel (col. 23, lines 30+). 
Regarding claim 14, Lynch teaches that the injured tissue comprises anterior cruciate ligament, posterior cruciate ligament, medial collateral ligament (col. 6, lines 40-44); rotator cuff (col. 6, lines 20+).
Regarding claim 15, Lynch teaches the method of claim 1, wherein the injured tissue has been reconstructed (col. 7, lines 19+; col. 23, lines 49+).
Regarding claim 16, Lynch teaches the reconstruction comprises an allograft (col. 15, lines 1-5).
Lynch does not explicitly teach after administering a composition comprising microbubbles and one or more vectors encoding BMPS at the injured tissue site 10-14 days after administering the collagen scaffold; applying ultrasound to the injured tissue site, wherein the recruited MSCs at the injured tissue site are transfected and express with one or more vectors encoding the one or more BMPs (claim 1); wherein delivering one or more vectors comprises injection. (claim 6); wherein the BMPs comprise bone morphogenic protein-2 (BMP-2) (claim 10).
However, prior to the effective date of the claimed invention, Betz teaches the local administration of an adenoviral vector encoding BMP-2 to femoral bone defects in rabbit and rat models, and found that delaying the injection of Ad-BMP-2 until 5-10 days after surgery enables greater repair (Abstract).  In particular, Betz teaches that delayed injection of Ad.BMP-2 may enhance better healing because at earlier time points there is considerable heterotopic bone formation in the limb, and that delaying injection may allow a stable hematoma to form, allow the periosteum to activate and osteoprogenitor cells migrate to the defect (p. 1039, col. 2, ¶2).
Regarding claims 1 and 10, Betz teaches delivery of one of more vectors encoding BMP-2 (Abstract). 
Regarding claim 1, Betz teaches delaying of injection of the vector by 5-10 days after surgery to improve healing (Abstract; p. 1039, col. 2, ¶2).
Regarding claim 6, Betz teaches injection of the vector (p. 1039, col. 2, ¶2).
Lynch and Betz do not explicitly teach administering a composition comprising microbubbles and applying ultrasound (claim 1); wherein osseointegration is measured using computer tomography (CT) scan (claim 11).
However, prior to the effective date of the claimed invention, Feichtinger teaches a method of administering vectors encoding BMP-2 and BMP-7 3 days post-surgery using sonoporation with neutral, lipid-based microbubbles (p. 59, col. 2, Constitutive BMP2/7 coexpression in vivo).  Feichtinger teaches that sonoporative gene delivery successfully induced ectopic bone formation in either 5/7 or 7/7 of the animals (p. 61, Ectopic Bone formation using constitutive BMP2/7 coexpression in vivo).  Feichtinger teaches that sonoporative gene therapy enables orthotopic gene delivery and that orthotopic BMP2/7 sonoporation enhances bone regeneration at orthotopic sites and suggest that, “Thus, it might be possible to definitely prove therapeutic efficacy in future studies if the therapeutic effect is enhanced significantly either by additional recruitment of cells to a biomaterial in situ before gene delivery as demonstrated by Kimelman-Bleich et al. (2011) or by combining our approach with the mentioned matrix-assisted sonoporation technology.”  See p. 69, col. 1.
Regarding claim 10, Feichtinger teaches using CT to analyze BMP2/7 coexpression in ectopic bone formation (p. 63, Figure 3). 
Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Lynch, and administer vectors encoding BMPs after administering the collagen scaffold, with a reasonable expectation of success. In particular, Lynch teaches that one of skill could administer a BMP to the tissue site and that these could be delivered as nucleic acids, thus one of skill in the art would have had a reasonable expectation of success because Betz teaches that delaying of the injection BMP-2 vector after surgery allows for better bone repair after the administration of the collagen scaffold.   Lynch’s method of implanting a collagen scaffold requires surgery, see for example, col. 12, lines 23+; col. 31, lines 40+.  Therefore, given the teachings of Betz, one would be motivated to implant the collagen scaffold and wait 10-14 days prior to the injection of vectors to allow a stable hematoma to form, allow the periosteum to activate and osteoprogenitor cells migrate to the defect and improve repair, as shown by Betz.
In addition, it would have been obvious to the skilled artisan to combine the sonoporation technology, as taught by Feichtinger, in the method of promoting osseointegration at an interface of bone and tendon/ligament as taught by Lynch, with a reasonable expectation of success.  In particular, because Lynch teach administration nucleic acids encoding BMPs to the injury site induces osseointegration, and Feichtinger teach delivery of vectors encoding BMPs to an injury site by sonoporation produces bone, one of skill in the art would have had a reasonable expectation of success that delivery of a vector encoding BMPs to an injury site by sonoporation would result in osseointegration.  One of skill in the art would have been motivated to make this modification in view of Feichtinger’s teachings who show that using sonoporation is an effective and non-invasive method to introduce vectors that encode BMPs, in an attempt to improve expression of BMPs in treatment.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,870,954 82, Lynch et al., published October 28, 2014, IDS, when taken with Betz et al., Gene Therapy, 14: 1039-1044, 2007 and Feichtinger et al., Human Gene Therapy Methods, 25: 57-71, 2014, IDS, as applied to claims 1, 5, 6, 10, 11, 14-16  above, and further in view of US 2014/0277569, Lange, published September 18, 2014.  This is a new grounds of rejection necessitated by Applicants’ amendment to the claims.
Lynch, Betz, and Feichtinger are summarized and relied upon as detailed above.  They do not explicitly teach that the BMPs comprise BMP-6 (claim 9).
However, prior to the effective date of the claimed invention, Lange teaches bone grafts that comprise scaffolding for cells and cellular materials (p. 1, ¶5); in particular Lange teaches that osteoinductive agents include BMP-6, and can be introduced as polynucleotides (p. 10, ¶115-116; p. 11, ¶128).
Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Lynch, Betz, and Feichtinger, and further include or substitute a vector encoding BMP-6, with a reasonable expectation of success. In particular, Lange teaches that many different types of BMPs are known to be osteoinductive, including BMP2, BMP6 and BMP7 (p. 10, ¶115); and Lynch and Betz show efficacy of BMP 2 and 7 for osseointegration; therefore, there would be a reasonable expectation of success that utilizing BMP-6 would result in ossointegration.  One of skill in the art would have been motivated to utilize BMP-6 because, as taught by Lange, BMP-6 is an osteoinductive agent that can be introduced as a polynucleotide with allo- or autografts.
 Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,870,954 82, Lynch et al., published October 28, 2014, IDS, when taken with Betz et al., Gene Therapy, 14: 1039-1044, 2007, and Feichtinger et al., Human Gene Therapy Methods, 25: 57-71, 2014, IDS, as applied to claims 1, 5, 6, 10, 11, 14-16  above, and further in view of Ratcliffe et al., Annals of Biomedical Engineering, Vol. 43, No. 3, March 2015 ( 2015) pp. 819–831.  This is a new grounds of rejection necessitated by Applicants’ amendment to the claims.
Lynch, Betz, and Feichtinger are summarized and relied upon as detailed above.  They do not explicitly teach that the osseointegration is measured using magnetic resonance imaging (claim 12).
However, prior to the effective date of the claimed invention, Ratcliffe teaches that MRI is used to determine the repair of the tendon to the bone (p. 820, Table 1).
Accordingly, it would be obvious to the skilled artisan to use MRI to determine the osseointegration of a scaffold, with a reasonable expectation of success.  One of skill in the art would have been motivated and had a reasonable expectation of success to use MRI because it is a technique used by skilled artisans to determine degree of healing and repair of bone and tendons, as taught by Ratcliffe.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.Applicants are reminded that communications via Internet email are at the discretion of the applicant. To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email. See also, MPEP §502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/Thaian N. Ton/Primary Examiner, Art Unit 1632